 MONROE AUTO EQUIPMENT COMPANY613WE WILL NOT threaten loss of.jobs, employment, economic benefits or otherreprisals because of our employees' union activities, union membership, orsympathies.WE WILL NOT solicit our employees to report on the union activities of theirfellow workers.WE WILL NOT offer or grant better jobs or other benefits to our employeesfor the purpose of influencing their union support or activities.WE WILL NOT interrogate our employees concerning their union membership,activities, "or sympathies in a manner constituting interference, restraint, orcoercion within the meaning of Section 8(a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form labororganizations, to join or assist the above-named, or any other, labor organiza-tion, to bargain collectively through their representative of their own choosing,or to engage in other concerted activities for the purpose of collective bargain-ing or other mutual aid or protection, or to refrain from any, or all such,activities.WE WILL offer those named below immediate and full reinstatement to theirformer or substantially similar positions without prejudice to their seniority andother rights and privileges and make them whole for any loss of pay sufferedas a result of our discrimination against them.Royce Lee BakerRichardWomackLeroy IveyWilford JewellEugene HurlbertAll our employees are free to become, or remain, or refrain from becoming orremaining, members of the above-named, or any other, labor organization.PROCTOR-SILEX CORPORATION,Employer.Dated-----------°-------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question conecrning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 1831Nissen Building, 310 West Fourth Street, Winston-Salem, North Carolina 27101,Telephone 723-2911.Monroe Auto Equipment CompanyandInternationalUnion,UnitedAutomobile,Aerospace&Agricultural ImplementWorkers of America(UAW) AFL-CIO.Cases 10-CA-5835 and5952.June 17,1966DECISION AND ORDEROn March 18, 1966, Trial Examiner Stanley Gilbert issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner's Decision.Healso found that Respondent had not engaged in other unfair laborpractices alleged in the complaint and recommended dismissal ofthose allegations.Thereafter, the General Counsel, Charging Party,and Respondent filed exceptions to the Trial Examiner's Decisionand supporting briefs.159 NLRB No. 65. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the,provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the'entirerecord in these cases, and hereby adopts the findings, conclusions,and recommendationsof the Trial Examiner, with the modificationnoted below.We do not agree with the Trial Examiner that a pressreleaseissued by Respondent shortly after the petition was filed on July 1,1965, and read over radio station WKLY, contained a statementwhich, when read in lightof allthe surrounding circumstances,constituted a threat of economic reprisal should the Union becomethe employees' collective-bargaining _representative.On the con-trary, we find that Respondent's statement was in the permissiblearea of fair comment and did not violate Section 8(a) (1) ofthe Act.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete paragraph 1(a) of the TrialExaminer'sRecommendedOrder and renumber paragraphs 1(b) and (c) as 1(a) and (b),respectively.In new paragraph 1(b), delete the words "In anyothermanner" and substitute the words, "In any like or relatedmanner . . ."[2.The Appendix attached to the Trial Examiner's Decisionshall be amended by deleting therefrom the first and second para-graphs.In addition, in the fourth paragraph delete the words "inany othermanner" and substitute the words "in any like or relatedmanner ..."]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn August 18, 1964, the International Union,United Automobile,Aerospace &Agricultural ImplementWorkers of America (UAW) AFL-CIO, hereinafterreferred to as the Unionor UAW,filed a charge in Case 10-CA-5835 alleging thattheMonroe Auto Equipment Company, hereinafter referred to as the Respondentor Company,engaged in conduct violative of Section 8(a)(1) and(3) of the Act.On December 30, 1964,the Union filed a charge in Case 10-CA-5952 alleging thatthe Company,through its agents the"Hart County Betterment Association"and theAssociation'spresident,Tommy Meyers,engaged in conduct violative of Section8(a) (1) of the Act.On June 11, 1965,the charge in Case 10-CA-5952 wasamended by deleting the references to the parties alleged to be the Company'sagents and restating the conduct by which the Company allegedly violated Section8(a)(1) of theAct.OnJune 18, 1965, the Regional Director for Region 10issued an order consolidating said cases and also issued the complaint in this pro- MONROE AUTO EQUIPMENT COMPANY615ceeding.Said complaint alleges that the Respondent violated Section 8(a)(1) and(3) of the Act. By its answer, as amended at the start of the hearing in this pro-ceeding, Respondent denies that it committed the unfair labor practices alleged inthe complaint.Pursuant to notice,a hearing was held in Hartwell,Georgia, on August 18, 19,and 20, 1965,before Trial Examiner Stanley Gilbert.All parties appeared andwere given full opportunity to offer relevant and competent evidence.Briefs werereceived'from General Counsel,Charging Party, and Respondent within the timedesignated therefor.Upon the entire record in this case and upon observation of the witnesses asthey testified,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent,aMichigan corporation with an office and plant in Hartwell, Geor-gia, is engaged at said location in the manufacture,sale, and distribution of auto-motive shock absorbers and related products.During the year preceding the issu-ance of the complaints herein, a representative period, Respondent sold and shippedproducts valued in excess of $50,000 from its plant in Hartwell, Georgia, directly tocustomers outside the State of Georgia.As is admitted by Respondent,it is, and has been at all times material herein,engaged in commerce within the meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAs is admitted by Respondent,InternationalUnion,United Automobile, Aero-space & Agricultural Implement Workers of America(UAW) AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESBackground and Summary of Undisputed FactsIn the middle of 1963 the Union started a campaign to organize Respondent'semployees.Beginning in October 1963, The Hartwell Sun, a weekly newspaper inHartwell,Georgia, with general circulation in said locality,published a number ofeditorials and articles,aswell as an extra edition,referring to the organizationalefforts of the Union and to the election on July 23 and 24, 1964, in which saidorganizational efforts culminated.Said extra edition which was published on July 23,1964, contained the following notice- "This EXTRA is a publication of TheHartwell Sun and was published at the request of, and paid for by, citizens of HartCounty who desire a healthy industrial climate for the betterment of this area anditspeople."Tommy Myers,as head of a loosely knit committee,arranged for thepublication of the extra edition and an advertisement which appeared in The Ander-son Independent, a newspaper published in Anderson,South Carolina,with generalcirculation in the area where Respondent's employees live. In addition,Myers hadprinted and distributed literature bearing on the election.Also, prior to the elec-tion, radio stationWKLY, serving the Hartwell area, transmitted statements andnews reports with respect to the election.One of said transmissions,on or aboutJuly 10, 1964,included a verbatim reading of a press release issued by Respondent.On July 1, 1964,the Union filed a petition in Case 10-RC-5690 for certification asthe collective-bargaining representative of a unit of Respondent'semployees.Aconsent election was conducted by the Board on July 23 and 24, 1964,which theUnion lost.The Union filed timely objections and the Board set aside said elec-tion.A second election has not been held pending this proceeding.The Issues1.Whether, by failing to disavow certain statements which appeared in The Hart-well Sun, which were contained in the advertisement and literature arranged forand distributed by Myers' committee and which were transmitted by radio stationWKLY,Respondent violated Section 8(a)(1) of the Act.2.Whether,by its press release which was broadcast over radiostationWKLYon or about June 10, 1964, Respondent violated Section 8(a)(1) of the Act3.Whether,by the conduct of Respondent's foreman,John W. Osley, and other 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDaction of Respondent with respect to a mock funeral held in the town square onJuly 24, 1964, apparently to celebrate the Union's loss of the election, Respondentviolated Section 8(a)(1) of the Act.4.Whether, by the conduct of Respondent's foreman, Cleo B. Sanders, at saidmock funeral, Respondent violated Section 8(a)( I) of the Act.5.Whether Respondent laid off or discharged its employee Guy C. Alewine, inviolation of Section 8(a)(3) and (1) of the Act.6.Whether Respondent constructively discharged its employee, Hoke H. Smith,in violation of Section 8(a)(3) and (1) of the Act.7.Whether, by suspending its employee, Charles Cleveland, from on or aboutAugust 11, 1964, until on or about August 18, 1964, Respondent violated Section8(a)(3) and (1) of the Act.1.The failure to disavowIt is the contention of the General Counsel and the Charging Party that variousstatements and other material which appeared in The Hartwell Sun, which werecontained in the advertisement and literature arranged for and distributed by Myers'committee, and which were broadcast by radio station WKLY constituted threatsthat the plant would be closed or other economic reprisals would be taken, if theemployees elected to have the Union as their collective-bargaining representative,and that, by failing to disavow such threats, Respondent violated Section 8(a) (1)of the Act. It was neither alleged nor contended that The Hartwell Sun, Myers'committee, or radio station WKLY acted as an agent of the Respondent within themeaning of the Act.'Furthermore, the record discloses that the parties thereforeagreed and I understood that the question of agency was not an issue to be liti-gated herein.The argument of General Counsel and Charging Party appears to bethat, even though the aforesaid statements and material (which, it is found, consti-tuted threats of economic reprisal should the employees elect to have the Unionrepresent them) cannot be attributed to the Respondent or its agent, that it maybe presumed that Respondent had knowledge of the statements and material, that, byremaining silent, Respondent benefited therefrom, and that, by failing to disavowthe threats, it violated the Act.While it appears appropriate to infer that Respond-ent did have knowledge of such statements and material in view of the smallness ofthe community, and that it benefited therefrom, said inferences are of no aid to theargument that Respondent's failure to disavow the threats expressed constituted aviolation of the Act.In his brief General Counsel cites editorials by N. S. Hayden, editor of TheHartwell Sun, which were published on October 24 and November 14 and 21,1963.General Counsel states, in his brief, that, while he does not urge that anyviolation of the Act can be based upon said editorials because of the 6-monthlimitation provision of Section 10(b) of the Act, they "serve, however, to showHayden's intense opposition to the Union and his determination to insure its defeatat the Respondent's plant."This opposition and determination on the part ofHayden are disclosed not only by the aforesaid editorials, but also by subsequenteditorials published within the "10(b) period," as well as by Hayden's candid admis-sion thereof in his testimony.General Counsel also cites the publication on November 21, 1963, of an inter-view in The Hartwell Sun with Respondent's plant manager, Charles Gordon, con-cerning the Union's organizational efforts.Again, the General Counsel does notcontend that the interview can be relied upon as a basis for finding a violation ofthe Act, because of Section 10(b), but argues that it "served to show" that thenewspaper "was used as a vehicle through which the Respondent expressed its poli-cies concerning the Union to its employees and to the citizens of Hartwell and HartCounty."The same argument (of use as a "vehicle" of communication) is appar-entlymade by General Counsel with respect to Myers' committee and radio sta-I In Section 2 of the Act which contains definitions, there are the following provisions :(2)The term "employer" includes any person acting as an agent of an employer,directly or indirectly . . . .Oi/ik¨s(13) In determining whether any person is acting as an "agent" of another personso as to make such other person responsible for his acts, the question of whether thespecific acts performed were actually authorized or subsequently ratified shall notbe controlling. MONROE AUTO EQUIPMENTCOMPANY617tionWKLY, based on the fact that the extra edition of July 23, 1964, which was"requested and paid for" by Myers' committee, contained what the General Counselcharacterized as a "communication from the Respondent to its employees," and thatRespondent furnished a press release to WKLY which was read over the air. Itisnot clear whether this argument is an attempt on the part of the General Coun-sel to raise obliquely the issue of agency by using as a synonym, "vehicle of com-munication."Clearly the granting of an interview to a newspaper or the issuanceof a press release to a radio station by a corporation, absent evidence of any otherrelationship or affirmative action, does not establish either the newspaper or theradio station as the corporation's agent in communicating with its employees.Asfor the so-called "communication" from Respondent contained in the extra edi-tion, it constituted a reprint of a pamphlet in the form of questions and answerswhich the Respondent had previously distributed to its employees.There is noshowing or basis for inferring that it had been furnished by the Respondent forinclusion in the extra edition.Therefore, it is concluded that there is no merit inGeneral Counsel's argument on this point.The matter of the Union's attempt toorganize the Respondent's plant was of general interest to the community and,therefore, it cannot be said that the interview, the radio broadcast, or the reprint ofthe questions and answers established the newspaper, the committee and the stationas Respondent's vehicles of communication with its employees.-Within the 6-month period preceding the charge filed in Case 10-CA-5835 therewere a number of editorials published in The Sun, radio broadcasts over stationWKLY, and pieces of literature arranged for and distributed by Myers' committee(including the extra edition of The Sun on July 23, 1964) which unmistakablythreatened that Respondent's plant would be closed, or employment there adverselyaffected, if the employees selected the Union as their collective-bargaining repre-sentative.There is no need to set forth the details of the exhibits received in evi-dence upon which this conclusion is based, for, not only are the threats apparent,but also there is no contention upon the part of the Respondent that such a con-clusion would be inappropriate.Respondent's defense is simply that, there beingno proof that such exhibits emanated from it or any agent of it, they do not consti-tute evidence of a violation of the Act by Respondent and, therefore Respondent'sfailure to disavow the threats expressed in said exhibits does not constitute interfer-ence, restraint, and coercion by it of its employees within the meaning of Section8 (a) (1) of, the Act.Neither the General Counsel nor the Charging Party citedany authority for finding that a failure to disavow threats made by a person or anentity other than the employer or its agents, is a violation of the Act, absent a show-ing of -the employer's ratification of 'the threats.2 -In order to find' that an employerhas violated the Act, it is unambiguously provided therein that it must be conductengaged in by the employer or its agent.The Board has stated in both the unfairlabor practice proceedings and representation proceedings, that an employer is notresponsible for conduct which would have constituted an unfair labor practice haditbeen that of the employer or his agent, if an agency is not established or ratifica-tion, express or implied, has not been proved.ByrdsManufacturing Corp.,140NLRB 147, 155 3Monarch Rubber Co., Inc.,121 NLRB 81, 83.InBibbManufacturing Company,82 NLRB 338, 340-341, the Board held theemployer responsible for threats published in a "newspaper" upon a finding that theemployer did more than passively enjoy the benefits of the antiunion statements and,therefore, in effect, should have disavowed the threats.There is nothing in therecord herein upon which a conclusion can be based that the Respondent did anymore than passively enjoy the conduct of The Sun, Myers' committee, and stationWKLY. It did not ratify the threats, and neither the General Counsel nor the2 Indeed, in their briefs, the General Counsel indicated and the Charging Party candidlyadmitted that there is no precedent for such a finding.3 The Board adopted the findings, conclusions and recommendations of the Trial Ex-aminer.Among his conclusions were the following :The responsibility of an employer for the conduct of an outsider is establishedonly when agency is established.The outsider must be acting under the direction orcontrol of the employer or, if the conduct is originally unauthorized, it must beratified expressly or impliedly.It is not sufficient (to establish the employer's re-sponsibility) to show that the employer enjoys the benefits of the outsider's actionszs[Emphasis supplied ]-20N.L.R.B. v. Cherokee Hosiery Mills,196 F.2d 286, 290 (C.A. 5). 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharging Party contends that there was ratification4The Board will set aside anelection because of the coercive atmosphere engendered by "editors and other . .third parties,"even though there is no showing that they were acting as agents ofthe employer.UniversalManufacturing Corporation of Mississippi,156NLRB1459However,the Charging Party argues that,in the circumstances of this case,the setting aside of the first election is of little value. It points out that, if an elec-tionwere held in the future in the Respondent'splant, the Hartwell Sun, Myers'committee,and radio stationWKLYwill probably repeat the conduct they engagedin prior to the first election which, again,the Respondent can passively enjoy, andthe Charging Party implores that a remedy be designed to counteract the effect ofsuch repetition.As desirable as it seems to be to require the Respondent to disavowfuture coercive conduct of The Hartwell Sun, Myers'committee,and radio stationWKLY,5I am forced to conclude that there is nothing in the Act which would per-mit me to recommend such a remedy in this proceeding.However, it would appearthat the reassurance 6 to the employees provided in the remedy and the notice toremedy the threat of Respondent found hereinbelow to be violative of Section8(a)(1) of the Act should offset to a large extent the effect of future threats by"outsiders."2.Respondent'spress releaseShortly after the Union filed its aforesaid petition on July 1, 1964,a press releaseissued by the Respondent was read over the air in a broadcast by radio stationWKLY. Thepress release contained the following:Mr. McIntyre said that he felt like the employees and townspeople understoodand appreciatedthatthe $20,000,000 spent by Monroe in payroll in Hartwell,Hart Countyand surrounding counties was evidence of its confidence in thepeople of Hart County and surrounding counties.He said that he had nodoubt that employees would vote to continue its fine relations and employmentin the area.The last sentence in the above-quoted statement,considered in the context in whichitappears,clearly implies that,if the employees voted to have the Union representthem, the effect would be a discontinuance of Respondent's"fine relations andemployment in the area."This can only be reasonably construed to mean that amajority vote for the Union would adversely affect Respondent's employment. Itis concluded that this constituted an implied threat of economic reprisal should theUnion become the employees'collective-bargaining representative and constitutedinterference,restraint,and coercion within the meaning of Section 8(a)(1) ofthe Act.3.The mock funeralApparently in celebration of the Union's loss of the election, a mock funeral wasstaged in the Hartwell town square, mid-day on June 24, 1964.There is no show-ing in the record that the Respondent played any part in its instigation, planning, orstaging.It is alleged in the complaint that the Respondent violated Section8(a) (1) of the Act by the conduct of its foreman, John Osley, in that he "encour-aged . . . employees to attend" the mock funeral and by the fact that Respondent"paid . .. employees who attended" it.In support of the allegation that Osley encouraged employees to attend the mockfuneral,General Counsel relies on the testimony of employees Ernest Beebe, Mar-vin Bryant, and Donald Alewine.According to Beebe's testimony he (Beebe)asked Osley if he were going to the funeral, and, when Osley replied in the affirma-tive, Beebe requested a "ride" with him, which request was granted.Bryant testi-fied that he heard of the funeral from Osley, who told him that he could go to it,if he wanted to do so.According to Alewine's testimony, Osley told him about thefuneral shortly before the noon hour, and informed him that he could go to it,4 Althoughit is foundhereinbelow that Respondent did violate Section 8(a)(1) of theAct by a press release which was read over station WKLY, it was not urged, nor is itdeemed,that this constituted ratification by Respondent of the editorials, literature ofMyers' committee, or other WKLY broadcasts.5To furnish an atmosphere sufficiently devoid of coercion as to permit employees toexpress their free choice in a second election.9 That it will not inflict economic reprisals upon its employees should they select theUnion as their collective-bargaining representative. MONROE AUTO EQUIPMENTCOMPANY619but, if he did not want to go, he did not have to do so. The record discloses thatthemock funeral was widely discussed by the employees throughout the plant onthemorning of July 24.The regular lunch period extended from noon to 12.30 p.m. and, it appears, thatcustomarily there was strict observance of the time allowed for lunch.Accordingto the testimony of all three of said employees, the production line did not startat 12:30 that day, apparently because there were not enough employees present toman the line.According to the testimony of employee Tommy Hendrix, resump-tion of work that day was delayed 20 or 25 minutes beyond the normal period. Itappears that no employee suffered a loss of pay because of the delay in the resump-tion of work.When testifying, Osley stated that he could recall "no conversations"with employees regarding the funeral prior to the lunch period.He further testifiedthat he returned to the plant at 12:30.However, he also testified that he did nothear the whistle for the resumption of work and, when questioned whether produc-tion started immediately at 12:30, he avoided a categorical answer indicating thathe was not in a position to testify one way or the other.The above outlined testimony of Beebe, Bryant, Alewine, and Hendrix is credited,inasmuch as the testimony of Osley, insofar as it contradicted their testimony, wasnof convincing. - It does not appear that said credited testimony would support afinding that Osley encouraged employees to attend the funeral.At the most, it dis-,closes that he informed two employees that the celebration was going to take place(which apparently was widely known and discussed among the employees thatmorning); told one of them that he could go to it, but did not have to, if he didnot want to; and granted a request of a third employee of a ride to the celebration.The total of these facts falls far short of an aggregate which can be characterizedas "encouragement."As for the payment by Respondent to employees for the period of 20 or 25 min-utes during which resumption of work was delayed, the General Counsel contendsthat such action "conveyed to the employees the expression of the Respondent'sapproval of the Union's defeat and presented a situation from which the employeescould easily conclude that they might be rewarded similarly for a future defeat ofthe Union."The General Counsel cites the case ofEdro Corporation,147 NLRB1167, in which it was found that the employer therein violated Section 8(a)(1) ofthe Act by allowing a party to be held on its property to celebrate the Union's lossof an election and by paying employees for their time spent at the party. It doesnot appear that the cited case can be equated with the conduct of the Respondentin this proceeding.The funeral was not held on the Company's property and theemployees were paid for only 20 or 25 minutes of time in which they did not work,in contrast to theEdro Corporationcase where the employees were paid for lossof a half-day's workingtime.It ismy considered judgement that the failure ofRespondent to deduct from employees' wages an amount corresponding to the 20 or25 minutes lost working time wasde minimisand could not reasonably have hadthe effect upon the employees which General Counsel contends.Therefore, it is concluded that General Counsel has failed to prove by a prepon-derance of the evidence the allegations in the complaint that Respondent violatedSection 8 (a) (1) of the Act by encouraging employees to attend the funeral and bypaying them for time spent at it.4. Sanders' participation in the mock funeralIt is alleged in the complaint that Respondent by its supervisor and agent, Fore-man Cleo B. Sanders, participated in the mock funeral by his pronouncement thatthe Union was dead and by delivering an eulogy for the Union. Sanders testifiedthat he was present in the square at the time of the mock funeral, that he had no partin planning the funeral, that he left the plant at the start of the regular lunch- hour,and returned prior to the expiration of the regular lunch hour.He further testifiedthat shortly after he arrived at the square, "someone yelled for a coroner"; that hewas the elected coroner for Hartwell; that there was a "dummy" (apparently aneffigy of the Union) in the square; and that he pronounced it to be dead. Sanders'above testimony is uncontradicted and credited.General Counsel contends thatSanders' conduct "served to demonstrate to the employees Respondent's approval"of the funeral and "clearly conveyed to the employees the futility of organizationalefforts at Respondent's plant." It appears that the employees present could notreasonably have considered Sanders' participation in the "funeral" as a "coroner"was intended to convey to them Respondent's position with respect to the Union. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any event, his participation could not have reasonably had the coercive effectwhich General Counsel contends. In view of this conclusion, it does not appearthat there is any merit in General Counsel's contention as to the effect of Sanders'conduct on Respondent's employees.Therefore, it is further concluded that Gen-eral Counsel has not proved by a preponderance of the evidence that Respondentviolated Section 8(a) (1) of the Act by the conduct of Sanders, as alleged in thecomplaint.5.Thealleged discrimination against GuyC. AlewineIt is alleged in the complaint that on or about June 12, 1964, Respondent laid offand thereafter failed and refused to recall Guy C. Alewine in violation of Section8(a)(3) and (1) of the Act. In its answer as amended, Respondent alleged thatAlewine was terminated on said date, but denied that such action was violative ofthe Act.Alewine was employed by Respondent for a period in 1959 and enteredthe employ of Respondent again in August 1960. In 1963, while he was workingas a material handler, he, according to his testimony which is credited, becameactive on behalf of the Union and talked to employees during nonworking time atthe plant and at their homes.According to further testimony of Alewine, which isuncontradicted and credited, he was approached in October or November 1963by Talmadge Dove who offered him a badge bearing the legend "no union for me";Alewine told Dove that he would not wear it and that he would vote for the Union;at another time, Dove told him that if he did not wear the badge both of them"would get into trouble"; and on a third occasion, in November 1963, Dove toldAlewine that he would be transferred to the "oil line" if he did not "quit" his unionactivities?It appears that there is a dispute as to whether Dove is a supervisorwithin the meaning of the Act.According to the testimony of Alewine, Doveresponsibly directed the work of 40 employees.The testimony of Respondent'switnesses in support of its contention that Dove was not a supervisor was vague andunconvincing.Therefore, Alewine's testimony as to the duties and responsibilitiesof Dove is credited and it is concluded that Dove was a supervisor within the mean-ing of the Act at the time material herein.Alewine testified that, in February 1964, he was told by Dove that he was wantedby Bennie Reid, general plant foreman for the third shift, in the office of GroveDudley, the plant superintendent; that he went into Dudley's office where Reid andForeman Rufus Barnes were present; that he asked Reid if he wanted to see him;that Reid told him "yes . . . you're fired"; that he asked Reid for the reason; thatReid refused to give him an explanation and told him that, if he wanted to, hecould return the next day and "see.somebody higher up"; that he Alewine, then"got mad and cussed him out and left."Reid testified that, in January 1964, he observed Alewine "being off the job, talk-ing to and interfering with another operator"; that he asked Alewine to come to"the office"; that he then reprimanded Alewine for his conduct; that Alewine apolo-gized and assured him that it would not happen again; and that the next day hegave Alewine a warning slip for his said conduct.Reid further testified that subse-quently, in February 1964, he observed Alewine engaging in the same conductabout which he had previously warned him and instructed Dove to send Alewine toDudley's office; that, when Alewine came in he told Alewine that he had observedhim committing the same offense he had committed in January; that Alewine "flewmad," picked up a poston-rod assembly and raised it to strike him with it; that hetold Alewine that he was discharged and if he was not satisfied with the decision hecould come back the next day and "talk it over with anybody that he would like"; that Alewine called him what may be characterized as vile names and threat-ened to kill him; and that he told Alewine to punch out and "come back tomor-row."Reid further testified that he did not give Alewine a discharge slip at thattime, but sent the discharge slip through channels.On cross-examination. Reidadmitted that he had intended to discharge Alewine when he summoned him toDudley's office.There is little substantial conflict in the testimony of Alewine andReid as to the incident.Reid supplied details as to Alewine's conduct which pre-cipitated the incident and Alewine's actions when he "got mad," which testimonywas not contradicted.The testimony of Reid is credited with respect to the inci-dent and the events which precipitated it.IIt appears that a job on the oil line is far from as desirable as that of a materialhandler.These statements by Dove werepriorto the "10(b) period"and are only con-sidered as background information. MONROE AUTO EQUIPMENT COMPANY621The next day there was a meeting in the office of Charles Gordon, Respondent's,generalmanager.There is no substantial variation in the testimony of the wit-nesses with respect to what then occurred.The facts may be summarized as fol-lows: Alewine went into Gordon's office where there were various supervisors pres-ent besides Gordon; 8 Gordon reviewed the matter of Reid's decision to dischargeAlewine; Alewine apologized for losing his temper; and Gordon reversed the deci-sion to discharge Alewine and reduced the disciplinary action to a 7-day layoff.Summarized hereinbelow is the uncontradicted and credited testimony of Ale-wine.Before Alewine returned to work at the conclusion of his suspension, heasked Dudley whether he could get a transfer to another job, so as to "get out fromunder the supervision of Bennie Reid."Dudley told him that he did not thinkthere was any chance of it, that he and Reid would "just have to get along together."When Alewine started to leave, Dudley told him that Gordon wanted to see him.He then went to see Gordon who offered him the job of budget clerk.When hetold Gordon that he did not know whether he wanted to take the job, or whetherhe was capable of handling it, Gordon told him he would have ample time to trainfor it and that he did not think he would have trouble with the job.Gordon thentold him he did not have to make up his mind at that time, that he could return tohis regular job the next day and gave him approximately 10 days to decide whetherto take the budget clerk job.Alewine returned to his regular job the following dayand, at the end of the time which he was given to make up his mind, he informedGordon that he was willing to accept the budget clerk job.At that point Gordonstated to him, "The Union will have a lot to say about this, you being fired, andnow me putting you back and giving you a better job."Alewine commenced hisjob as a clerk toward the end of February and received an increase in pay approx-imately 4 or 5 weeks thereafter.As a clerk Alewine worked under the supervisionof Eugene Cleveland.. Alewine testified that "on more than one occasion" Cleve-land talked to him about "being off" his job.On one such occasion, after he gaveCleveland an explanation, Cleveland said to him that he was "doing a good job,"and that somebody had reported that he was off his job.On the morning ofJune 13, 1964, he and another clerk were informed by Cleveland that they weredischarged as of the end of their shift on that day.The other clerk had beenemployed approximately a month or a month and a half.Alewine asked Clevelandwhy he was being discharged in view of the fact that he had "plant seniority overall of the factory clerks.and job seniority over half of them," and whether itwas because of his work. Cleveland informed him that he had orders to dischargehim "from higher up." The record discloses that Alewine did have seniority overmany of the clerks who were retained in Respondent's employ.That night Alewine went to Gordon's home and talked to him about the actionthat was taken in regard to his employment. Both Alewine and Gordon testified asto their conversation.Alewine testified that he asked Gordon whether he was firedor laid off and that Gordon replied that he was laid off, but "the best thing hecould do" was to find another job.Gordon testified that he told him that he wasdischarged and to look for another job.This variation in their testimony appearsto be of no significance.According to the credited testimony of Gordon, around June 1964, he receivedorders from the head office in Monroe, Michigan, to reduce his work force and cutdown on production from 17,500 shock absorbers a day to 12,500.Accordingly,the work force was reduced from approximately 900 employees to 700. The workforce remained at substantially the same reduced figure up until the time of thehearing.According to the further credited testimony of Gordon, the number ofemployees on hourly salary was controlled by him and the number of salariedemployees was controlled by the head office in Monroe.However, the selection ofthose who were to be retained and those to be laid off or terminated was under hiscontrol.It also appears from his credited testimony that the established policy wasto terminate or lay off the hourly group of employees on a seniority basis and thatwith respect to the salaried employees (which included the clerks) those tempo-rarily employed "go first and after that the selection is based upon performance." 9Gordon testified that it was, he who ordered the discharge of Alewine, that heselected him for termination because he had complaints from Alewine's supervisor,8 It is noted that Dove was also present.0It is deemed that this credited testimony explains the uncontradicted and creditedtestimony of Alewine that shortly before June 13 a notice was posted announcing thatthere would be a reduction-in force andthat itwould be on a seniority basis. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDCleveland, that Alewine was not "staying within his area," that he had personallyobserved Alewine out of his area, and that he had instructed Cleveland to tell Ale-wine to stay within his area, but that thereafter Cleveland reported that he still hadtrouble with Alewine on that score.The above testimony of Gordon as to hisreason for his selecting Alewine for discharge is credited.Not only was Gordonan impressive witness but also Alewme corroborated his testimony with respect tocomplaints about his being out of his area.As above noted, Alewine testified that"on more than one occasion" Cleveland spoke to him about it.The record supports a finding that Respondent's management was aware of Ale-wine's prounion attitude, based upon Alewine's uncontradicted and credited testi-mony of statements made to him by Dove and of Gordon's speculation as to whatthe Union's reaction would be to his (Gordon's) action in giving him the better jobof budget clerk.Nevertheless, it is concluded that General Counsel did not proveby a preponderance of evidence that the selection of Alewine for termination in theextensive reduction in force was discriminatorily motivated. It would appear that,had Gordon desired to be rid of Alewine because of his prounion attitude, he couldvery well have sustained Reid's discharge of Alewine instead of reducing the disci-plinary action to a 7-day suspension and accepting Alewine's apology for his con-duct in threatening Reid.Shortly thereafter he gave Alewine, who desired to getaway from working under Reid, a job in another department which apparently wasconsidered better than the one Alewine had had.There is no evidence that there-after the Respondent had any knowledge or suspicion of union activity on the partof Alewine, and it appears that, as a salaried employee, he was not within the unitwhich theUnion was seeking to represent.The reductionin force was for eco-nomic reasons and occurred prior to the filingby the Union ofits petition for certi-fication.Therefore, there was nothing suspicious about thetiming, noris there anycontention to that effect. (There is no contention that the selection for the reduc-tion in force of any of the other employees, approximately 200 in number,was dis-criminatorily motivated.)Consequently it is my considered judgment that it would'not be appropriate to find that the selection of Alewine in the reductionin force-was discriminatorily motivated.6.The constructive discharge of Hoke SmithIt is alleged in the complaint that on or about July 27, 1964, Respondent dis-criminatorily dischargedHoke H. Smith.Respondent, in its amendedanswer,denied that Smith was terminated on July 27, and alleged that he quit his employ-ment on August 24, 1964. The charge as to the discriminationagainstSmith wasfiled on August 18, 1964. The undisputed facts are that Smith's regular job, as ofJuly 24, was on the "A line" putting suchthings assprings,washers,and nuts on,shock absorbers.The election was held on July 23 and 24 and Smithserved as aunion observer.The last day that Smith worked on the A line was on Friday,July 24On the following Monday, July 27, shortly after he started working onthe A line, Smith was transferred to the job of "pulling shocks" onthe "main line.On July 31, 1964, about the middle of his shift, which was from 4:30 p.m. until 1a in., Smith became ill and was permitted to go home.A few days later he washospitalized and remained in the hospital for 9 days.He reported back to workon August 24, but left that day without doing any work.The circumstances inwhich he left will be considered hereinbelow.It is apparently the contention of the General Counsel and the Charging Partythat Smith was constructively discharged in violation of the Act for the following-the A line, that Respondent transferred Smith to pulling shocks on July 27,despitethe fact that he was 58 years old,and insistedthathe continueon the jobof pull-ing shocks on August 24, despite his age and recentillness,in order tocause him torefuse to do the job or to becomeillagain;and that Respondent's discrimina-tory motive is further demonstrated by various other factors whichare consideredhereinbelow.Hoke began his employment with the Company in May1960, andworked atvarious jobs starting with a short time on a "bushingmachine," thenabout 2 yearson the "tallow tank" and thereafteron "runningtheHenry & Wright."Whileworking on that machine he applied for and was given a- job asnight watchman-until the job was abolished.He was then transferred to the jobof "straightening-up shocks."From there he was transferred to the "offline" and thenput back on,,the "Henry & Wright"untilthe plant-wide layoff in June 1964.About that time MONROE AUTO EQUIPMENT COMPANY623Smith cut his hand on a piece of scrap steel and could only work with one hand, sohe was given the job of running the "burr roller and the tumbler" for 2 or 3weeks.Thereafter,when he was again able to use his injured hand, he was trans-ferred to the A line either shortly before or after the plantwide vacation of 2 weekswhich started on July 1.10Therefore,itappears that Hoke Smith worked on the Aline approximately 8 working days before he was transferred to pulling shocks.The job of "pulling shocks" consists of extending the shock absorbers by pullingthem down as they ride on a moving line, so that they can be painted. The follow-ing are descriptions of the process by General Counsel's witness,Ernest Beebe, andRespondent'switness,Lander Downs.Beebe testified as follows:Q. (By Mr. BRANDON.):Tell me the process by which you extend the shock,please,Mr. Beebe.A.Well, if they have a loop on the bottom, we got a hook we can put ourfeet in, you know, extend them outOr,if they have got a stem,they havemade us a gadget over there on the off line,a little old nut we can stick up onthem and pull them out. On the main line, we don't have time,it'smoving sofast, so they have to pull them out with their hands.Downs testified as follows:TRIAL EXAMINER:How do you pull the shocks?The WITNESS. Pull it down with a hook. I have-I put the hook in myfoot and you got to have a hook on top that I hook in. The shocks that hasloops on'em, I pull them out with a hook, what we call a hook,or a shock-pulling hook.And some, that you pull with your hand,that you don't use ashock-pulling stick for.A considerable amount of testimony was elicited by all of the parties with respect tothe physical effort required to pull shocks to demonstrate,on the one hand, that itwas an arduous job for a 58-year-old man,and, on the other hand, that it was not.It is my opinion,based upon the testimony of said witnesses as to the process, thatthe job of pulling shocks required a considerable amount of physical effort and wasa great deal more arduous than the job on the A line.It appears that on occasions Smith pulled shocks on the "off line" and "mainline" prior to the election.However, it further appears that Smith only did thisfor comparatively short intervals to furnish additional help. In addition,itappearsthat the working conditions on the main line were rigorous not only because of thephysical effort but also because of the heat that was engendered in the area due tothe process of preheating the shocks.In the absence of medical testimony, how-ever, it does not appear appropriate for me to conclude that the heat and physicaleffort of pulling shocks caused Hoke Smith to become ill in the middle of his shifton July 31.When General Manager Bennie Reid passed by,Smith told Reid of hisillness and Reid instructed him to wait until his supervisor,James E. Smith alsoreferred to as Ed Smith),came in.When Ed Smith came in, Hoke Smith reportedhis illness to him, and he told Hoke Smith to "check out" and go home.A fewdays later Hoke Smith was hospitalized and remained in the hospital for 9 days.When Hoke Smith returned to work on August 24,he reported early to EdSmith.Hoke Smith's testimony as to what then occurred is as follows:I said,"where do you want me to go tonight?"and he said"Up there pullingshocks" and I said, "Ed, are we going to have any help?"and he says,"You'llhave to see Grover about that.Do you want to see him?"and I said,"Yeah."Ihad time before the whistle blowed,and I went up and talked to Mr. GroverDudley and I said, "Grover,are we going to have any help on that line whenit's full?" and he said,"I'm not allowed but two men" and I said"Mr. Dudley,I've been back there helping pull when there was three all the time in the day-time, and three to five when the line's loaded."and I said "Two men cannotpull them." I said, "I spent nine days in the hospital and I'm not going backout there on account of that."And he says "It's up to your Foreman."Henever did say I could have help or I couldn't have help.He says,"It'sup toyour Foreman,where he works you."I went back down there and I told Ed Smith what he said.And I said, "Ed,I'llgo up there and pull the shocks,asmany as I can and let the rest go by."He says, "If you can't pull them, I don't need you."I said, "Well,Ed, I'll pull10The supervisor In charge of the A line,James E Smith, testified that Hoke Smithcame into his department either just before or just after said vacation. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat I can, now. I'm willing to pull that many, but I can't keep up with itwhen the line's loaded."He said, "If you can't pull them, I don't need you."I said, "Well, you don't need me."So, he carried me to the office and wrote out a note.And I didn't knowwhat it was; if I had, I wouldn't have accepted it. I'd have went back thereand pulled shocks.Later on, they mailed it to me and it said I refused todo the job assigned to. I didn't refuse to do it; I said I couldn't do it bymyself, and they didn't need me.Ed Smith testified as to the incident and thereisnosubstantial contradiction"between his testimony and the above-quoted testimony of Hoke Smith.The above-quoted testimony of Hoke Smithis credited:Respondentpoints out, in itsbrief, that the complaint alleged the discharge tohave occurred on July 27 and that the charge upon which it was based was filed onAugust 18.Respondent further points out that Hoke Smith's employment was notterminated until August 24, after both the date alleged in the complaint and thedate of filing of the charge, and argues that the charge should, therefore, be dis-missed.It appears that this argument is of little merit.The constructive dischargeon August 24 was fully litigated and it is sufficiently related to the allegation in thecomplaint and the charge so that the Respondent cannot seriously contend that itwas misled. It is my conclusion that Smith was discriminatorily transferred onJuly 27 and constructively discharged on August 24 in violation of Section 8(a)(3)and (1) of the Act. This conclusion is predicated on the factors set forthhereinbelow.The job of pulling shocks was considerably more rigorous than the job fromwhich Hoke Smith was transferred, particularly in view of Smith's age.The trans-fer occurred almost immediately after Smith served as observer for the Union at theelection.Respondent contends that it had no knowledge of Smith's union activities.It is my conclusion that the Respondent must have reasonably inferred or suspectedthat Smith was active on behalf of the Union, or a strong adherent thereof, fromthe fact that he was selected by the Union as one of its observers.Respondentelicited testimony to show that the reason Smith was transferred from his job to thatof pullingshocks was because he was of unsatisfactory performance on the A line.This testimony was from Ed Smith, foreman of the A line, and Tommy Brown, whoapparently worked under Smith and, to some extent, supervised the work on the Aline includingthat of Hoke Smith. Brown's testimony was not convincing.Brown,who testified that he was a leader on the A line, was extremely vague and frequentlyindicated that his recollection was poor as to the events which preceded HokeSmith's transfer.Ed Smith's testimony was not convincing.According to his testi-mony, Hoke Smith only worked on the A line for approximately 8 days.He fur-ther testified that he received five or six complaints from TommyBrownabout HokeSmith'sperformancein that short interval.However, Hoke Smith testified withoutcontradiction that he receivedno reprimandsfor his performanceduringthe timethat he worked on the A line. Furthermore, Ed Smith didnot impress me as acandid witness when questioned as the relative difficulty of pulling shocks.For thisreasonand from my observation of them while they were testifying, I do not credittheir testimony that Hoke Smith's work performance on the A line was unsatisfac-tory and that it was Hoke Smith's unsatisfactory work performance which motivatedhis transfer to pulling shocks.To continue with the factors upon which the aforesaidconclusionsof Respond-ent's violationsof Section 8(a)(3) and (1) of the Actare predicated it isnoted thatSmith replaced at the job of pulling shocks, Weyman Risner who, Hoke Smith testi-fied without contradiction,was aconsiderably younger man in his "30's."Ed Smithtestified that hesent Risnerto "putting up parts for the welders" and that he did notplace Hoke Smith at that job because he did not have time to train him for it. Inhis testimony, Ed Smith attempted to demonstrate the difficulty of the job to whichhe transferred Risner.This testimony of the knowledge and physical effort itrequires was unconvincingand failed to establish said difficulty. It is also noted thatRisner returned to the job of pulling shocks during Hoke Smith's absencebetweenJuly 31 and August 24 which would indicate that Risner could have been kept atsaid job.A further example of Ed Smith's unreliabilityas a witness is demon-strated by his testimony as to Hoke Smith's work performance on the A line onJuly 30 where Hoke Smith worked temporarily for 41 hours. Ed Smith first testi-u Although,at first, Ed Smith testifiedthat Hoke Smith stated he "would not pullshocks," he later alternated between"could not" and "would not." MONROE AUTO EQUIPMENT COMPANY625fled that Hoke Smith did not perform satisfactorily at that time.However, afterfurther questioning,he admitted that he did not "specifically remember"that HokeSmith's performance was unsatisfactory on that day.As to the refusal togiveHokeSmith additional help and insisting that he pull every other shock on August 24, it isnoted that a witness for Respondent, Lander Downs, who worked for considerableperiods at pulling shocks,testified that he was always given extra help when heasked for it and that whenever two were working on the line, instead of each manpulling every other shock when they become too difficult, they laid aside those theywere unable to pull until they got help.The record indicates that prior to the elec-tion the Respondent followed the practice of being cooperative,with Hoke Smith, aswell as with other employees,in granting requests for transfers to other jobs andgiving them an easier job when appropriate.The record further discloses that Dud-ley and Smith were aware on August 24 that Hoke Smith had just returned from anillness for which he had been hospitalized.Management did not follow its custom-ary practice of cooperativeness with and consideration for its employees but insteadinsisted that he return to a job which they must have realized, because of the physi-cal effort it required and the beat in the area,was too demanding on a 58 year-oldman who had just reported back to work after a long and apparently severe illness.It is my conclusion that this callous treatment,in contrast to its customary practice,was an attempt on the part of Respondent to induce Hoke Smith to quit, or toattempt to perform a job which would have overtaxed his strength,because of hisunion activities,or suspected union activities.It is further concluded that therebyRespondent constructively discharged Hoke Smith on August 24, 1964, in violationof Section 8(a)(3) and(1) of the Act.As indicated above,it is also concludedthat Respondent discriminatorily transferred Hoke Smith to the job of pulling shockson July 27, 1964.7.The 7-day suspension of Charles ClevelandCharles Cleveland,who at the time of the hearing had been in the employ ofRespondent almost 7 years,was given a 7-day suspension by Respondent fromAugust 11 to 18, 1964. It is alleged that his suspension was discriminatorilymotivated.At the time of his suspension Cleveland had the job of paint operatorunder the supervision of Respondent's foreman,John Osley.Osley testified that,on August 10 about an hour before quitting time, he asked Cleveland "to cleanup," and at quitting time he "saw that it hadn'tbeen done."He further testifiedthat the next morning he went to see his supervisor,Grover Dudley, and told himthat Cleveland had been instructed to clean up his area but had failed to do it,and that he asked for and received permission to give Cleveland a 7-day suspen-sion.He then wrote out a "reprimand"which indicated that Cleveland was laidoff for 7 days and stated as reason therefor,"has not kept area around paintercleaned as instructed."Cleveland was given the notice of his suspension whenhe reported for work at lunch time that day, August 11.Respondent contends that the suspension was not discriminatorily motivatedand, as one of the reasons in support thereof, argues that there is no showing thatRespondent had knowledge of Cleveland'sattitude toward the Union.However,there appears to be little merit in this reason, in view of the fact that,shortlybefore the suspension, Cleveland acted as an observer for the Union at the electionheld on July 23 and 24. It is concluded that Respondent must have reasonablyinferred from his selection by the Union as an observer that Cleveland was eitheractive on behalf of the Union or a strong union adherent.Respondent further argues in support of its contention that the suspension wasnot discriminatorily motivated as follows: "And it was not denied at all that heleft a pile of trash in the middle of the floor when only a moment would havebeen required to put it in a trash can.This could have angered his supervisorenough to cause the suspension."Cleveland did testify that he had swept the trashinto a pile but did not put the pile into a trash can,that the pile was about 3 or 4inches wide and about one-half inch high and that he did not put the trash in thecan because the whistle had blown and it was the practice to stop whatever wasbeing done at that time.The existence of this practice was not only corroboratedby other witnesses of the General Counsel but also by Osley.Osley, on the otherhand,testified that he saw more than a pile of trash,that trash was "scattered inthe area."Osley further testified that he did not see Cleveland with a broom inhis hand.Certain of the salient features of Osley's testimony were contradictednot only by Cleveland but also by employees Ernest Beebe and Marvin Bryant,243-084-67-vol. 159-41 626DECISIONSOF NATIONAL LABOR RELATIONS BOARDwho worked in areas next to that in which Cleveland worked.All three of themtestified that Osley asked them to clean up a short time before the whistle blew(varying from 2 to 3 minutes to 10 to 15 minutes prior thereto).It appears fromthe testimony of all of-the witnesses including Osley that cleaning up was doneduring the last 5 minutes of the work day. It further appears that there were nostanding instructions about cleaning up and that it was done upon instruction.Osley gave no explanation as to why he gave Cleveland instructions to clean up afull hour before quitting time as he testified.I credit the testimony of the threeemployees as to when they were told to clean up the area.It appears from the testimony of said three employees that after they receivedinstructions to clean up,Cleveland started sweeping,Beebe picked up some papersoff the floor,and Bryant just sat down.Therefore,it is my finding that Clevelanddid sweep up the area.From his testimony,itappears that Osley was present justbefore quitting time and must have observed Cleveland sweeping and Bryant sit-ting down.However, there is no showing that any disciplinary action was takenagainst Bryant.The record discloses that Cleveland had never been warned aboutpossible disciplinary action for not cleaning up his area and that no other employeehas ever been disciplined for such reason.Osley attempted to show as a furtherreason for the disciplinary action that Cleveland had failed to clean up the painterbin.However, this appears to have been an afterthought in view of the state-ment on the notice of suspension.Considering all the circumstances(including the minor nature of Cleveland'soffense, if any; the disciedited testimony of Osley in which he attempted to exag-gerate the offense; and the credited testimony that Cleveland did comply with theinstructions and only failed to complete the cleaning up in accordance with thepractice of ceasing work immediately at the time the whistle blows),it ismy con-sidered judgment that the 7-day suspension was excessive and was not motivatedfor disciplinary reasons.Therefore, it is concluded that the reason ascribed by-Respondent for the suspension was merely pretextual,that it was in reprisal forCleveland's adherence to the Union,and was violative of Section 8(a)(3) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices of the Respondent set forth in section III, above,occurring in connection with the operations of Respondent described in section I,above, have a close, intimate,and substantial relation to trade, traffic,and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.V.THE REMEDYIt having been found that Respondent engaged in several unfair labor practices,itwill be recommended that Respondent be required to cease and desist from suchunfairlaborpractices and take certain affirmative action designed to effectuate thepolicies ofthe Act.It having been found that Respondent discriminated againstHoke H. Smith bytransferring him onJuly 27,1964, from his thenjob to amore arduous job andby constructivelydischarging him onAugust 24, 1964, it willbe recommended thatRespondentbe orderedto offer him full reinstatementto the job he held beforesaid discriminatory transfer,or toa substantiallyequivalent position,withoutprejudiceto his seniorityor other rights and privileges.Itwill be further recom-mended that Respondent make said employeeswhole for anyloss of earnings he mayhave suffered because of its discrimination against himby paymentof a sum equalto the amount he normallywould haveearned as wages fromAugust 24, 1964, tothe date an offer of reinstatement is made to him, togetherwithinterest thereonas provided below.The loss ofpay shouldbe computed in accordancewith theformula and method prescribedby theBoardin F. W.Woolworth Company,90NLRB 289, and theinterest,payable inaccordancewithIsisPlumbing & HeatingCo., 138 NLRB 716, shouldbe computed at the rate of 6 percent per annum onthe amount due for each calendarquarter (undertheWoolworthformula)begin-ning with the endof the firstcalendar quarter and continuingwith eachsucceed-ing calendar quarter until payment ofsuchamount is properly made.It having been found that Respondent discriminated against its employee CharlesClevelandby suspending him fromAugust 11 to18,1964,itwillbe rec-ommended that Respondent make him whole for any loss of earnings he may MONROE AUTO EQUIPMENT COMPANY627have suffered because of said discrimination against him by payment of a sumequal to the amount he normally would have earned as wages during the periodhe was suspended.Inasmuch as certain of the unfair labor practices committed by the Respondentare of a character striking at the root of employees' rights safeguarded by the Act,itwill be further recommended that the Respondent be ordered to cease and desistfrom infringing in any manner upon the rights guaranteed its employees in Section7 of the Act.In view of the finding hereinabove of a threat by Respondent violative of Sec-tion 8(a)(1) of the Act in the circumstances of parallel threats by "outsiders,"and by its violations of Section 8(a)(3) of the Act, it is deemed necessary toeffectuate the policies of the Act that Respondent make clear to its employees thatitwill not carry out its threat.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent interfered with, restrained, and coerced its employees within themeaning of Section 8(a)(1) of the Act by threatening that, if they selected theUnion as their collective-bargaining representative, the employment at Respondent'splant would be adversely affected.2.Respondent discriminated against its employee Hoke H. Smith in violation ofSection 8 (a) (3) and (1) of the Act by transferring him on July 27, 1964, fromhis then job to a more arduous job and by constructively discharging him onAugust 24, 1964.3.Respondent discriminated against its employee Charles Cleveland in violationof Section 8(a)(3) and (1) of the Act by suspending him from August 11 to 18,1964.4.General Counsel failed to prove by a preponderance of the evidence thatRespondent violated Section 8(a)(1) of the Act by the conduct alleged in para-graphs 11, 13, and 14 of the complaint.5.General Counsel failed to prove by a preponderance of the evidence thatRespondent violated Section 8(a)(3) and (1) of the Act by the conduct allegedin paragraph 15 of the complaint.RECOMMENDED ORDERUponthe basis of the above findings of fact, conclusions of law, and the entirerecord in the case, and pursuant to Section 10(c) of the NationalLaborRelationsAct, as amended,it is recommended that Monroe Auto Equipment Company, itsofficers, agents,successors,and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining,and coercing its employees in the exercise ofrights guaranteed under Section 7 of the NationalLaborRelations Act, as amended,by threatening that, if its employees should select the International Union,UnitedAutomobile,Aerospace&Agricultural ImplementWorkers of America (UAW)AFL-CIO,as their collective-bargaining representative,employment at its plantwould be adversely affected.(b)Discouraging membership in said Union,or in any other labor organizationif its employees,by discriminating in regard to their hire or tenure of employmentor any term of condition of employment.(c) In any other manner interfering with, restraining,or coercing its employeesin the exercise of the right to self-organization,to join, form, or assist labororganizations,including the above-named labor organization,to bargain collec-tively through representatives of their own choosing,and to engage in other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection,or to refrain from any or all such activities.2.Takethe following affirmative action which it is deemed will effectuate thepolicies ofthe Act:(a)Offer to Hoke H. Smith immediate and full reinstatement to the job heheld prior to his discriminatory transfer on July 27,1964, or to a substantiallyequivalent position,without prejudice to his seniority or other rights and privilegesand make him whole for any loss of earnings he may have suffered as the resultof Respondent'sdiscrimination against him in constructively discharging him onAugust 24,1964, as provided in the section of this Decision entitled"The Remedy." 628DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make Charles Cleveland whole for any loss of earnings he may havesuffered as a result of the discrimination against him as provided in the section ofthisDecision entitled"The Remedy."(c)Notify Hoke H. Smith if presently serving in the Armed Forces of theUnited States of his right to full reinstatement upon application in accordancewith the Selective Service Act and the Universal Military Training and ServiceAct, as amended,after discharge from the Armed Forces.(d) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to determinethe amount of backpay due under the terms of this Recommended Order.(e)Post at its plant in Hartwell,Georgia, copies of the attached notice marked"Appendix."12Copies of such notice,to be furnished by the Regional Director forRegion 10, shall, after being signed by an authorized representative of the Respond-ent, be posted immediately upon receipt thereof, and be maintained by it for 60consecutive days thereafter,inconspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that such notices are not altered,defaced, or coveredby any other material.(f)Notify said Regional Director,inwriting,within 20 days from the receiptof this Decision,what steps the Respondent has taken to comply herewith.13IT IS FURTHER ORDERED that the complaint be dismissed insofar as it relates tothe unfair labor practices alleged in paragraphs 11, 13, 14, and 15 thereof.12 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.If the Board's Order is enforced by a decree of a UnitedStates Court of Appeals,the notice will be further amended by the substitution of thewords "a Decree of the United States Court of Appeals,Enforcing an Order" for thewords "a Decision and Order "13 In the event that this Recommended Order is adopted by the Board,this provisionshall be modified to read: "Notify the Regional Director for Region 10,in writing,within10 days from the date of this Order,what steps the Respondent has taken to complyherewith "APPENDIXNOTICE To ALL EMPLOYERSPursuant to the Recommended Order of aTrialExaminer of the National LaborRelations Board and in order to effectuate the policies of the National LaborRelations Act, as amended,we herebynotify our employees that:WE WILL NOTinterfere with, restrain,or coerce our employees in the exer-cise of rights guaranteed under Section 7 of the NationalLaborRelationsAct, as amended,by threatening that, if our employees should select the Inter-nationalUnion,UnitedAutomobile,Aerospace& AgriculturalImplementWorkers ofAmerica(UAW) AFL-CIO,as their collective-bargaining repre-sentative,employment at our plant would be adversely affected.WE WILL NOTinflict any economic reprisals upon our employees should theyselect said union as their collective-bargaining representative.WE WILL NOTdiscourage membership in said union, or in any other labororganization of our employees,by discriminating in regard to their hire andtenure of employment or any term or condition of employment.WE WILLNOT in any other manner interferewith,restrain,or coerce ouremployees in the exerciseof the rightto self-organization,to join, form, orassist labor organizations,including the above-named labor organization, tobargain collectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities.WE WILL offertoHoke H. Smith immediate and full reinstatement to thejob he held prior to his discriminatory transferon July 27, 1964,or to a sub-stantially equivalent position,without prejudice to his seniority or other [rightsand privileges,and make him whole for any loss of earnings he may havesuffered as a result of our discrimination against him in discharging him onAugust 24, 1964.WE WILL make Charles Cleveland whole for any loss of earnings he mayhave suffered as a result of our discrimination against him. GRUBER'S FOOD CENTER, INC.629All our employees are free to become orremain membersof International Union,United Automobile, Aerospace & Agricultural Implement Workers of America(UAW) AFL-CIO, or any other labor organization, or to refrain therefrom.MONROE AUTO EQUIPMENT COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and ServiceAct, as amended, after discharge from the Armed Forces.This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any questionconcerningthis notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building,50 Seventh Street NE., Atlanta, Georgia 30323,Telephone 526-5741.Gruber's Food Center, Inc.andRetail Food Clerks and ManagersUnion Local 1357,-Retail Clerks International Association,AFL-CIO.Case 4-CA-3772.June 17, 1966DECISION AND ORDEROn March 2, 1966, Trial Examiner John F. Funke issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.He also found that the Respondent had not engagedin certain other alleged unfair labor practices and recommendeddismissal of these allegations of the complaint.Thereafter, theRespondent and Charging Party filed exceptions to the TrialExaminer's Decision and supporting briefs.The General Counselfiled cross-exceptions and a supporting brief, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner, as modified herein.1.The Trial Examiner found that Respondent's general interro-gation of its employees concerning their union membership andsympathies was not coercive, but that the interrogations of three159 NLRB No. 49.